DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	Applicant’s election without traverse of Group 1 in the reply filed on December 10, 2021 is acknowledged. 
3.	Claims 12-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (distinct invention), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2021.

Claim Objections
4. 	Claim 9 is objected to because of the following informalities:  possible misspelling of "element" in line 2.  Claim 9 recites the limitation “the conductive vibration damping element“.  Examiner considers this language unclear as to whether each, or at least one, of the transducer elements of Claim 8 (reciting “each of the transducer elements and the superstrate” in line 3) is required to have a conductive vibration element.  The state of the art would suggest each transducer element in the array has a vibration damping element; thusly Claim 9 has been interpreted as such.  Examiner suggests an amendment to include “each” and pluralization of “element”.  However, if this is not the scope of the claim, an appropriate 
correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation is referring to the metal layer of the first or second electrical interconnect layer, or both layers.  For the purpose of compact prosecution, the examiner has interpreted the limitation as “at least one of the first or second electrical interconnect layer”.
Double Patenting
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 1, 4-7, 10-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 51, 56, 57, 60, 61, and 65 of U.S. Patent No. 10840536, hereinafter "536" in view of US 2015/0373831, hereinafter "the Disclosure". 
Regarding Claim 1, 536 discloses a conformable (Claims 51; flexible, stretchable device substrate, and stretchable electrical interconnects) array (Claims 57, 60, 71; an array of device components), comprising: a silicone elastomer substrate (Claims 1 and 2; ultra low modulus layer is a silicone elastomer) and a superstrate (Claim 1; top wall of containment chamber is superstrate); a plurality of elements disposed between the substrates and superstrate (Claim 1; a plurality of electronic 
Regarding Claim 4, 536 in view of the Disclosure discloses the conformable piezoelectric transducer array of claim 1.  536 further discloses wherein the first electrical interconnect layers have island and bridge structure that includes a plurality of islands electrically interconnected by bridges, each of the transducer elements being supported by one of the islands (Claim 57).
Regarding Claim 5, 536 in view of the Disclosure discloses the conformable piezoelectric transducer array of claim 4, wherein the bridges have a serpentine configuration (Claim 65).
Regarding Claims 6, 7, 10, and 11, 536 in view of the Disclosure discloses the conformable piezoelectric transducer array of Claim 1.
However, 536 does not explicitly claim a (instant application, Claim 1) piezoelectric transducer, a silicone elastomer superstrate, or a second electrical interconnect layer electrically interconnecting a second surface of the transducer elements adjacent to the superstrate; (instant application, Claim 4) patterned islands; (instant application, Claim 6) wherein the first and second electrical interconnect layers includes a bilayer formed from a metal layer and a polyimide layer; (instant application, Claim 7) wherein the metal layer is a copper layer; (instant application, Claim 10) the first and second interconnect layers being configured so that each of the transducer elements in the array is individually addressable, or (instant application, Claim 11) wherein one of the first or second electrically interconnect layers include a plurality of electrical interconnect layers electrically isolated from one another.

.

    PNG
    media_image1.png
    805
    1388
    media_image1.png
    Greyscale


9. 	Claims 2-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 51, 56, 57, 60, and 61 of U.S. Patent No. 10840536, hereinafter "536" in view of US 2015/0373831, hereinafter "the Disclosure", Brown et al., US 20090108710 A1 hereinafter “Brown”, and Wallace Arden Smith, “The Application of 1-3 Piezocomposites in Acoustic Transducers” hereinafter “Smith”. 
Regarding Claims 2-3, 536 in view of the Disclosure discloses the piezoelectric transducer array of claim 1 as seen above.
However, 536 in view of the Disclosure fails to disclose at least one element comprises 1-3 composite material.
(Claim 2) Brown teaches a similar device wherein at least one of the transducer elements comprises a 1-3 composite material (Fig. 2B; Para. [0035]). (Claim 3) Brown further teaches each of the transducer elements comprises a 1-3 composite material (Fig. 2B; Para. [0035]).
Smith teaches a tutorial on the advantages of 1-3 piezoelectric composite transducers for medical ultrasonic imagers.  Herein, Smith describes the necessity of medical ultrasonic imagers (pulse-echo applications) to 1.) transmit strong acoustic pulses, and 2.) receive weak echoes reflected off internal structures in the human body; and notes that pulse-echo transducers experience uniaxial stresses only (Introduction, Para. 3).  Smith further teaches that in pulse-echo applications, the rod composite (1-3 composite structure) is more effective at electromechanical energy conversion than its constituent piezoceramic (Figs. 3 and 6; Electromechanical Conversion:  Uniaxial Stress, Para. 1)
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify 536 in view of the Disclosure to include a transducer having 1-3 composite structure taught by Brown and Smith.  In doing so, one would expect to achieve the piezoelectric transducer array of the invention, with ceramic rods capable of expanding and contracting in the sideways direction at the expense of the softer polymer surrounding it.  One would have been motivated to do so as this array design would make the transmission and reception of energy much more effective and efficient for the ultrasound application.

10. 	Claims 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 51, 56, 57, 60, and 61 of U.S. Patent No. 10840536, hereinafter "536" in view of US 2015/0373831, hereinafter "the Disclosure", and in further view of Pearce et al., US 5,982,708 hereinafter “Pearce”; Rehrig et al., US 20070038111 hereinafter “Rehrig”;Toda et al., US 20110050039 A1 hereinafter “Toda”; and Mamayek et al., US 6315933 B1 hereinafter “Mamayek”
Regarding Claim 8, 536 in view of the Disclosure discloses the conformable piezoelectric transducer array of claim 1.  However, it fails to disclose a conductive vibration damping element disposed between each of the transducer elements and the superstrate.   
Pearce teaches a conformable piezoelectric transducer array (Annotated Fig. 1C; Col. 5, Lns. 11-13; Col. 6, Lns. 14-15, 38-42, and 49-53; Col. 7, Lns. 36-39; sensor array includes a flexible piezoelectric film [active element 60]; hydrophone segments 30 and 32, and substrate 49 substantially conform to the outer surface of rigid members) further comprising a vibration damping element (Claim 32; Col. 6, Lns. 49-53) between the transducer elements and substrate (Figs. Annotated 1C and 5B; below bisecting horizontal axis [lower; dotted line A] vibration damping material 51 is inferior to substrate 49 [superstrate] and superior to active element 60 [flexible piezoelectric film]).
Rehrig teaches a piezoelectric element and conductive vibration damping element (Para. [004]; piezoelectric ceramic ("PZT") 80 and conductive backing material 90, formed from an acoustically absorbent material; transducer backing materials function as vibration damping elements).  
Toda teaches the location of a backing absorber on the rear surface of a piezoelectric material is a function of the difference in acoustic impedance of the material and propagation media (usually water), as well as the direction in which the acoustic waves are hence reflected (Para. [004]).
Upon reading Pearce, Rehrig and Toda, one skilled in the art would have understood the vibration damping element to be the backing material; and based on classic transducer design, the placement of the backing material is on the rear surface of the piezoelectric element.  Therefore, for the current application (16/477,060), one would understand the location for dampening of the piezoelectric crystals would be on the rear of the transducer, beneath the superstrate.  
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Rogers to include the vibration elements of Rehrig and Pearce, and the teachings of Toda to result in a vibration damping element located between the superstrate and the 
Regarding Claim 9, 536 in view of the disclosure, and further in view of Pearce, Rehrig, and Toda as modified above teaches the conformable piezoelectric transducer array of claim 8.  Rehrig further teaches wherein the conductive vibration damping element includes a conductive epoxy (Para. [004], the conductive absorber is an epoxy substrate with tungsten particles). 
Mamayek teaches a sandwiched structure of the piezoelectric transducer, with backing material on its rear surface, preferably comprised of an epoxy resin with tungsten and silver particles (Col. 3, Lns. 47-
49). This composition provides a backing material with requisite vibration damping, and added conductivity (via the silver particles) to enhance electrical conductivity of the backing layer (Col. 1, Ln. 65).  
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of 536 in view of the Disclosure, Pearce, Rehrig, and Toda to include a backing material made of epoxy and a conductive element as taught by Mamayek.  Doing so would have had the predictable result of producing a device design with a backing layer strongly adhered to the surface of the transducer (due to the stickiness of the epoxy) and negating the pressurization of the backing layer during device manufacture; resulting in a backing layer with less variability in impedance, better electrical conductivity, and ultimately a more efficient transducer configuration. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	 Claims 1, 4-7, 10-11 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by Rogers et al., US 2015/0373831 A1, hereinafter “Rogers”.
Regarding Claim 1, Rogers discloses a conformable (Fig. 1A; Paras. [0014; 0020; 0313]) piezoelectric (Para. [0026]) transducer (Paras. [0178-179]) array (Abstract; Fig. 1A; Paras. [0013, 0019]), comprising: a silicone elastomer substrate and a silicone elastomer superstrate (Annotated Fig. 1B); a plurality of piezoelectric transducer elements (Paras. [0026, 0178-179]; Fig. 1A) disposed between the substrates and superstrate (Annotated Fig. 1B, illustrates device components disposed between silicone layers); a first electrical interconnect layer electrically interconnecting a first surface of the transducer elements adjacent to the substrate (Annotated Fig. 1B, Paras. [0047], [0187], [0210]); and a second electrical interconnect layer electrically interconnecting a second surface of the transducer elements adjacent to the superstrate (Annotated Fig. 1B; Paras. [0047], [0187], 0210]).  

    PNG
    media_image1.png
    805
    1388
    media_image1.png
    Greyscale


Regarding Claim 4, Rogers discloses the conformable piezoelectric transducer array of claim 1.  Rogers further discloses wherein the first and second electrical interconnect layers (Annotated Fig. 1B) have patterned island and bridge structure that includes a plurality of islands electrically interconnected by bridges, each of the elements being supported by one of the islands (Figs. 1C, 1D and 1E, left panel, 5; Para. [0047], device components and interconnects have an island-bridge geometry, where the components comprise the islands and the interconnects comprise the bridges).  

Regarding Claim 5, Rogers discloses the conformable piezoelectric transducer array of claim 4.  Rogers further discloses wherein the bridges have a serpentine configuration (Fig. 1C, illustrates bridges [interconnects] having serpentine geometry).  

Regarding Claim 6, Rogers discloses the conformable piezoelectric transducer array of claim 1.  Rogers further discloses wherein the first and second electrical interconnect layers includes a bilayer 

Regarding Claim 7, Rogers discloses the conformable piezoelectric transducer array of claim 6.  As indicated, a broadest reasonable interpretation of Claim 7 has the limitation of “at least one electrical interconnect layer”.  In view of this interpretation, Rogers further discloses wherein the metal layer is a -53-WO 2018/132443PCT/US2018/013116 copper layer (Annotated Fig. 1B, second electrical interconnect layer includes a copper layer). 

Regarding Claim 10, Rogers discloses the conformable piezoelectric transducer array of claim 1.  Rogers further discloses wherein the plurality of transducer elements includes an array of transducer elements (Fig. 1A), the first and second interconnect layers (Annotated Fig. 1B) being configured so that each of the transducer elements in the array is individually addressable (Para. [0019] teaches an array of electronically interconnected devices/components may be segregated or isolated, and able to interface with each other and/or the external environment: “…where the device component layout on the substrate may be ordered, registered, random or arbitrary. A plurality of devices or device components may be enclosed within a single containment chamber and/or one or more devices or device components may be segregated into a compartmentalized or nested containment chamber. For example, a device or device component in a compartmentalized or nested containment chamber may be isolated from bulk devices or device components to perform a solitary function, e.g. to communicate with exterior devices and/or to communicate or otherwise interface with an external environment. A geometry of a device component layout of certain aspects of the invention allows different components to communicate or interface with one another and/or allows device components to interface with an external environment, e.g. a tissue interface”).  It is understood upon the reading of Rogers that a battery configuration electrically connected to have components that are isolated/compartmentalized, 

Regarding Claim 11, Rogers discloses the conformable piezoelectric transducer array of claim 1.  Rogers further discloses wherein one of the first or second electrically interconnect layers include a plurality of electrical interconnect layers electrically isolated from one another (Fig. 1A, Annotated Fig. 1B; Paras. [0049-0050], an as-fabricated multilayer [electrically interconnect layers] may have interconnects with an in-plane, or non-coplanar, serpentine geometry).

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 





12.  	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., US 2015/0373831 A1 hereinafter “Rogers”, in view of Brown et al., US 20090108710 A1 hereinafter “Brown” and Wallace Arden Smith, “The Application of 1-3 Piezocomposites in Acoustic Transducers” hereinafter “Smith”.

Regarding Claims 2-3, Rogers discloses the piezoelectric transducer array of claim 1 as seen above.
However, Rogers fails to disclose at least one element comprises 1-3 composite material.
(Claim 2) Brown teaches a similar device wherein at least one of the transducer elements comprises a 1-3 composite material (Fig. 2B; Para. [0035]). (Claim 3) Brown further teaches each of the 
Smith teaches a tutorial on the advantages of 1-3 piezoelectric composite transducers for medical ultrasonic imagers.  Herein, Smith describes the necessity of medical ultrasonic imagers (pulse-echo applications) to 1.) transmit strong acoustic pulses, and 2.) receive weak echoes reflected off internal structures in the human body; and notes that pulse-echo transducers experience uniaxial stresses only (Introduction, Para. 3).  Smith further teaches that in pulse-echo applications, the rod composite (1-3 composite structure) is more effective at electromechanical energy conversion than its constituent piezoceramic (Figs. 3 and 6; Electromechanical Conversion:  Uniaxial Stress, Para. 1)
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify Rogers to include a transducer having 1-3 composite structure taught by Brown and Smith.  In doing so, one would expect to achieve the piezoelectric transducer array of the invention, with ceramic rods capable of expanding and contracting in the sideways direction at the expense of the softer polymer surrounding it.  One would have been motivated to do so as this array design would make the transmission and reception of energy much more effective and efficient for the ultrasound application.



13.  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., US 2015/0373831 A1 hereinafter “Rogers”, in view of, Pearce et al., US 5,982,708 hereinafter “Pearce”; Rehrig et al., US 20070038111 hereinafter “Rehrig”; and Toda et al., US 20110050039 A1 hereinafter “Toda”.  

Regarding Claim 8, Rogers discloses the conformable piezoelectric transducer array of claim 1.  
However, Rogers fails to disclose a conductive vibration damping element disposed between each of the transducer elements and the superstrate.   
Pearce teaches a conformable piezoelectric transducer array (Annotated Fig. 1C; Col. 5, Lns. 11-13; Col. 6, Lns. 14-15, 38-42, and 49-53; Col. 7, Lns. 36-39; sensor array includes a flexible piezoelectric film [active element 60]; hydrophone segments 30 and 32, and substrate 49  substantially conform to the outer surface of rigid members) further comprising a vibration damping element (Claim 32; Col. 6, Lns. 49-53) between the transducer elements and substrate (Figs. Annotated 1C and 5B; below bisecting horizontal axis [lower; dotted line A]vibration damping material 51 is inferior to substrate 49 [superstrate] and superior to active element 60 [flexible piezoelectric film], ).
Pearce fails to teach the vibration damping element is conductive. Rehrig teaches a piezoelectric element and conductive vibration damping element (Para. [004]; piezoelectric ceramic ("PZT") 80 and conductive backing material 90, formed from an acoustically absorbent material; transducer backing materials function as vibration damping elements).  
Toda teaches the location of a backing absorber on the rear surface of a piezoelectric material is a function of the difference in acoustic impedance of the material and propagation media (usually water), as well as the direction in which the acoustic waves are hence reflected (Para. [004]).


It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Rogers to include the vibration elements of Rehrig and Pearce, and the teachings of Toda to result in a vibration damping element located between the superstrate and the transducer element.  Doing so would have the predictable result of dampening vibrational acoustic waves reflected from the piezoelectric element toward the boundary of the absorbing material and the transducer.  Moreover, it would have been further obvious that the vibration element be formed from a conductive, acoustically absorbent material, as taught in Rehrig, in order to adjust the characteristic impedance and enhance electrical conductivity of the backing material. 


    PNG
    media_image2.png
    800
    1559
    media_image2.png
    Greyscale



14. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., US 2015/0373831 A1 hereinafter “Rogers”, in view of Pearce et al., US 5,982,708 hereinafter “Pearce”; Rehrig et al., US 20070038111 hereinafter “Rehrig”; Toda et al., US 20110050039 A1 hereinafter “Toda”; and Mamayek et al., US 6315933 B1 hereinafter “Mamayek”.  

 	Regarding Claim 9, Rogers in view of Pearce, Rehrig, and Toda as modified above teaches the conformable piezoelectric transducer array of claim 8.  Rehrig further teaches wherein the conductive vibration damping element includes a conductive epoxy (Para. [004], the conductive absorber is an epoxy substrate with  tungsten particles). 
Mamayek teaches a sandwiched structure of the piezoelectric transducer, with backing material on its rear surface, preferably comprised of an epoxy resin with tungsten and silver particles (Col. 3, Lns. 47-49). This composition provides a backing material with requisite vibration damping, and added 
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Rogers in view of Pearce, Rehrig, and Toda to include a backing material made of epoxy and a conductive element as taught by Mamayek.  Doing so would have had the predictable result of producing a device design with a backing layer strongly adhered to the surface of the transducer (due to the stickiness of the epoxy) and negating the pressurization of the backing layer during device manufacture; resulting in a backing layer with less variability in impedance, better electrical conductivity, and ultimately a more efficient transducer configuration. 

Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on  (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALISHA B DIGGS/Examiner, Art Unit 3793

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793